internal_revenue_service number release date index number 45k -------------------- --------------------------------------------------- --------------------------------- ------------------------------------------ department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b06 plr-129691-07 date date legend taxpayer state state parent company a company b seller date date date date a b ---------------------------------------------------------------------------------------------------------- dear ---- -------- ---------------------------------------------------- ------------- ------------ ---------------------------------- ---------------------------------------- ------------------------------------------ ------------------------------------ ---------------- ------------------ -------------------------- ------------------------- ------------------------------------------------------------ ------------------------------------------------------------------------------------------ this letter responds to a letter dated date submitted on behalf of taxpayer requesting rulings under sec_45k formerly sec_29 of the internal_revenue_code the facts as represented are as follows taxpayer is a state corporation and an indirect wholly owned subsidiary of parent a publicly traded corporation taxpayer owns all of the membership interests of company a and company b state limited_liability companies taxpayer has plr-129691-07 represented that company a and company b are disregarded as entities separate from taxpayer for federal_income_tax purposes pursuant to an agreement with seller dated as of date company a acquired a synthetic_fuel facility and related assets facility pursuant to an agreement with seller dated as of date company b acquired a synthetic_fuel facility and related assets facility in consideration for its purchase of facility and facility facilities company a and company b each made upfront cash payments to seller and company a and company b will also make fixed payments and variable payments based on production in the facilities to seller subject_to certain adjustment set forth in the agreements taxpayer represents that based on the estimated annual production of qualified_fuel each year the net present_value of the variable payments to be made to seller is expected to be less than fifty percent of the total payments to be made to seller under the purchase agreement the facilities were constructed pursuant to identical construction contracts between a and b entered into on date the construction contracts were assigned to seller on date the facilities were designed to produce synthetic_fuel from coal the construction contracts were governed by the law of state in which the facilities were located and were binding and enforceable under the law of state the construction contracts did not limit the amount of damages that either party could seek against the other party in the event of the other party’s default under the contract and provided that a could be required to pay liquidated_damages of at least five percent of the total_contract_price the facilities were constructed and completed in accordance with the terms and conditions of the construction contracts the facilities were constructed with equipment that can be disassembled and moved to another site to take advantage of other supplies of coal potential customers or other business reasons the facilities produce synthetic_fuel from coal using a process involving the combination of feedstock coal with a chemical reagent process each facility consists primarily of a mixer and a briquetter the coal feedstock is conveyed to the mixer by a belt conveyor a proprietary chemical reagent which is designed to produce a chemical reaction as part of the synthetic_fuel production process is then applied to the feed stock coal and thoroughly combined in the mixer the product then passes through a chute into the briquetter and is then conveyed to a stockpile a recognized expert in coal combustion chemistry and analysis performed tests on the coal used at both of the facilities and has submitted reports concluding that significant chemical changes take place to the coal with the application of process to the coal plr-129691-07 the facilities have each been relocated at least once after the date that they were placed_in_service and taxpayer may relocate one or both of the facilities again in connection with any relocation taxpayer may repair or replace worn or broken parts taxpayer has represented that the fair_market_value of the original property of each facility immediately prior to the relocation of that facility or the replacement of parts of each facility was and in the case of a relocation to any other site will be more than twenty percent of that facility’s total fair_market_value the cost of the new property plus the value of the property that was originally placed_in_service at the time of the relocation or replacement taxpayer has entered into a number of agreements with parties unrelated to taxpayer with respect to the operation of synthetic_fuel production at the facilities these agreements have been provided and described in detail in the ruling_request the rulings requested by taxpayer are the construction contracts constitute binding written contracts in effect before date within the meaning of sec_45k taxpayer with the use of process will produce a qualified_fuel within the meaning of sec_45k production from the facilities will be attributable solely to taxpayer within the meaning of sec_45k entitling taxpayer to a credit under sec_45k for the production of the qualified_fuel from the facilities that is sold to an unrelated_person and provided the facilities were placed_in_service prior to date within the meaning of sec_45k the relocation of either of the facilities after date or the replacement of parts of that facility after that date will not result in a new placed_in_service_date for that facility for purposes of sec_45k provided that the fair_market_value of the original property is more than twenty percent of that facility’s total fair_market_value at the time of the relocation or replacement ruling_request sec_45k modifies sec_45k in the case of a facility producing qualified_fuels described in sec_45k which qualified_fuels include solid synthetic fuels produced from coal or lignite sec_45k provides that for purposes of sec_45k a facility shall be treated as placed_in_service before date if the facility is placed_in_service before date pursuant to a binding written contract in effect before date sec_45k provides that if the facility is originally placed_in_service after date sec_45k shall be applied by substituting date for date plr-129691-07 a contract is binding only if it is enforceable under local law against a taxpayer and does not limit damages to a specified amount eg by use of a liquidated_damages provision a contract provision limiting damages to an amount equal to at least five percent of the total_contract_price for example should be treated as not limiting damages the construction contracts were entered into before date and include the essential features necessary for a binding written contract taxpayer has represented that each construction_contract is binding under applicable state law and that each contract provides for liquidated_damages of at least five percent therefore we conclude that the construction contracts are binding written contracts in effect before date within the meaning of sec_45k ruling_request sec_2 sec_45k allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer the credit for the taxable_year is an amount equal to dollar_figure adjusted for inflation multiplied by the barrel-of-oil_equivalent of qualified_fuels sold sec_45k defines qualified_fuels to include liquid gaseous or solid synthetic fuels produced from coal including lignite including such fuels when used as feedstocks in revrul_86_100 1986_2_cb_3 the internal_revenue_service ruled that the definition of the term synthetic_fuel under sec_48 and its regulations are relevant to the interpretation of the term under sec_45k formerly sec_29 former sec_48 provided a credit for the cost of equipment used for converting an alternate_substance into a synthetic liquid gaseous or solid fuel revrul_86_100 notes that both sec_29 and former sec_48 contain almost identical language and have the same overall congressional intent namely to encourage energy conservation and aid development of domestic energy production under sec_1_48-9 of the income_tax regulations a synthetic_fuel differs significantly in chemical composition as opposed to physical composition from the alternate_substance used to produce it coal is an alternate_substance under sec_1_48-9 consistent with its private_letter_ruling practice that began in the mid 1990s the service in revproc_2001_30 provided that taxpayers must satisfy certain conditions in order to obtain a letter_ruling that a solid fuel other than coke produced from coal is a qualified_fuel under sec_29 revproc_2001_30 as modified by revproc_2001_34 2001_1_cb_1293 the revenue_procedure requires taxpayers to present evidence that all or substantially_all of the coal used as feedstock undergoes a significant chemical change to meet this requirement and obtain favorable private letter rulings taxpayers provided expert reports confirming that their processes resulted in a significant chemical change plr-129691-07 in announcement 2003_1_cb_222 the service announced that it was reviewing the scientific validity of test procedures and results presented as evidence of significant chemical change in expert reports in announcement 2003_2_cb_1090 the service announced that it had determined that the test procedures and results used by taxpayers were scientifically valid if the procedures were applied in a consistent and unbiased manner however the service concluded that the processes approved under its long standing ruling practice and as set forth in revproc_2001_30 did not produce the level of chemical change required by sec_29 nevertheless the service announced that it recognized that many taxpayers and their investors have relied on its long standing ruling practice to make investments therefore the service announced that it would continue to issue rulings on significant chemical change but only under the guidelines set forth in revproc_2001_30 as modified by revproc_2001_34 this ruling is provided to taxpayer consistent with announcement and the service's long standing ruling practice accordingly based on the information supplied by taxpayer and taxpayer’s authorized representative including the test results submitted by taxpayer we agree that the fuel produced in the facilities using the process described in taxpayer’s ruling_request will result in a significant chemical change to the coal transforming the coal into a solid synthetic_fuel from coal because taxpayer owns the facilities and operates and maintains the facilities we conclude taxpayer will be entitled to the sec_45k credit for the production of the qualified_fuel from the facilities that is sold to an unrelated_person ruling_request revrul_94_31 1994_1_cb_16 concerns sec_45 which provides a credit for electricity produced from certain renewable resources including wind the credit is based on the amount of electricity produced_by_the_taxpayer at a qualified_facility during a 10-year period beginning on the date the facility was originally placed_in_service and sold by the taxpayer to an unrelated_person during the taxable_year revrul_94_31 holds that for purposes of sec_45 a facility qualifies as originally placed_in_service even though it contains some used_property provided the fair_market_value of the used_property is not more than percent of the facility's total value the cost of the new property plus the value of the used_property revrul_94_31 concerns a factual context similar to the present situations consistent with the holding in revrul_94_31 if the facilities were placed_in_service prior to date within the meaning of sec_45k the relocation of either facility after date or replacement of parts of either facility after that date will not result in a new placed_in_service_date for either facility for purposes of sec_45k provided the fair_market_value of the original property is more than percent of each respective facility's total fair_market_value at the time of the relocation or replacement when property is placed_in_service is a factual determination and we express no opinion on when the facilities were placed_in_service plr-129691-07 accordingly based on the information submitted and the representations made we conclude as follows the construction contracts constitute binding written contracts in effect before date within the meaning of sec_45k taxpayer with the use of process will produce a qualified_fuel within the meaning of sec_45k production from the facilities will be attributable solely to taxpayer within the meaning of sec_45k entitling taxpayer to a credit under sec_45k for the production of the qualified_fuel from the facilities that is sold to an unrelated_person and provided the facilities were placed_in_service prior to date within the meaning of sec_45k the relocation of either of the facilities after date or the replacement of parts of that facility after that date will not result in a new placed_in_service_date for that facility for purposes of sec_45k provided that the fair_market_value of the original property is more than twenty percent of that facility’s total fair_market_value at the time of the relocation or replacement the conclusions drawn and rulings given in this letter are subject_to the requirements that taxpayer i maintain sampling and quality control procedures that conform to astm or other appropriate industry guidelines at the facilities that are the subject of this letter ii obtain regular reports from independent laboratories that have analyzed the fuel produced in such facilities to verify that the coal used to produce the fuel undergoes a significant chemical change and iii maintain records and data underlying the reports that taxpayer obtains from independent laboratories including raw ftir data and processed ftir data sufficient to document the selection of absorption peaks and integration points except as specifically ruled upon above we express no opinion concerning the federal_income_tax consequences of the transaction described above in particular we express no opinion as to whether in fact the facilities were placed-in-service prior to date or whether any particular sale of qualified_fuel is a sale to an unrelated_person this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in this ruling see dollar_figure of revproc_2007_1 2007_1_irb_1 however when the criteria in dollar_figure of revproc_2007_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances plr-129691-07 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs and special industries
